  Case 15-10873         Doc 61     Filed 10/09/18 Entered 10/09/18 10:54:08              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-10873
         SANDRA L TAYLOR
         DOUGLAS K TAYLOR
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/26/2015.

         2) The plan was confirmed on 06/25/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/14/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/18/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-10873       Doc 61        Filed 10/09/18 Entered 10/09/18 10:54:08                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $37,401.30
       Less amount refunded to debtor                            $438.46

NET RECEIPTS:                                                                                    $36,962.84


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,606.08
    Other                                                                    $62.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,668.08

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC              Unsecured            NA       2,906.43         2,906.43           0.00        0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          22.42            22.42           0.00        0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         650.00           650.00           0.00        0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         575.00           575.00           0.00        0.00
CAPITAL ONE                      Unsecured           0.00           NA               NA            0.00        0.00
CAPITAL ONE                      Unsecured           0.00           NA               NA            0.00        0.00
CHASE CARD SERVICES              Unsecured           0.00           NA               NA            0.00        0.00
CITIBANK/SEARS                   Unsecured           0.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,000.00       1,736.46         1,736.46           0.00        0.00
CNAC GLENDALE HEIGHTS            Secured        5,586.00            NA               NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured            NA       1,006.40         1,006.40           0.00        0.00
CREDIT MANAGEMENT LP             Unsecured         598.00           NA               NA            0.00        0.00
CREDIT RECOVERY                  Unsecured         123.00           NA               NA            0.00        0.00
ENHANCED RECOVERY CORP           Unsecured      1,237.00            NA               NA            0.00        0.00
FC FUNDING                       Secured       17,350.00     20,689.80        20,500.00      12,078.21    1,610.74
FC FUNDING                       Unsecured      3,150.00           0.00           189.80           0.00        0.00
FIRST ASSOCIATES LOAN SERV       Unsecured      4,013.00           0.00           614.14           0.00        0.00
FIRST ASSOCIATES LOAN SERV       Secured       14,175.00     18,202.14        18,188.00      12,348.66    1,363.39
FIRST PREMIER BANK               Unsecured         435.00           NA               NA            0.00        0.00
GINNYS                           Unsecured         587.00        273.64           273.64           0.00        0.00
GLOBAL CREDIT                    Unsecured     10,852.78            NA               NA            0.00        0.00
IC SYSTEM                        Unsecured         465.00           NA               NA            0.00        0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      3,000.00       2,795.00         2,795.00           0.00        0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured            NA       2,795.00             0.00           0.00        0.00
ILLINOIS TITLE LOANS             Unsecured         750.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority             NA       6,244.99         6,244.99      3,328.60         0.00
INTERNAL REVENUE SERVICE         Unsecured      9,431.00     10,239.24        10,239.24            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         939.00        939.97           939.97           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         477.00        435.01           435.01           0.00        0.00
JPMORGAN CHASE BANK              Unsecured         638.44           NA               NA            0.00        0.00
K JORDAN                         Unsecured            NA         204.19           204.19           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-10873          Doc 61     Filed 10/09/18 Entered 10/09/18 10:54:08                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                 Class   Scheduled        Asserted      Allowed         Paid          Paid
LNVN Funding LLC                 Unsecured         702.00             NA           NA             0.00        0.00
LVNV FUNDING                     Unsecured           0.00          701.82       701.82            0.00        0.00
MCSI INC                         Unsecured         200.00             NA           NA             0.00        0.00
MCSI INC                         Unsecured         200.00             NA           NA             0.00        0.00
MCSI INC                         Unsecured         200.00             NA           NA             0.00        0.00
MCSI INC                         Unsecured         200.00             NA           NA             0.00        0.00
MCSI INC                         Unsecured         200.00             NA           NA             0.00        0.00
Medical Data Systems I           Unsecured      6,767.00              NA           NA             0.00        0.00
Medical Data Systems I           Unsecured         111.00             NA           NA             0.00        0.00
Monterey Financial Services      Unsecured      1,684.00              NA           NA             0.00        0.00
MONTEREY FINANCIAL SVC           Unsecured           0.00             NA           NA             0.00        0.00
MONTEREY FINANCIAL SVC           Secured        2,199.60           549.90       549.90         549.90       15.26
MONTEREY FINANCIAL SVC           Unsecured      2,199.60              NA           NA             0.00        0.00
Optimum Outcomes Inc             Unsecured         566.00             NA           NA             0.00        0.00
PLS Loan Store                   Unsecured      1,500.00              NA           NA             0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         648.00             NA           NA             0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         410.00             NA           NA             0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         290.00          249.38       249.38            0.00        0.00
SEVENTH AVE                      Unsecured         273.00             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         100.00             NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA           778.18       778.18            0.00        0.00
WEBBANK/FINGERHUT                Unsecured           0.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                $0.00                  $0.00
      Mortgage Arrearage                                     $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                           $38,688.00           $24,426.87              $2,974.13
      All Other Secured                                    $549.90              $549.90                 $15.26
TOTAL SECURED:                                          $39,237.90           $24,976.77              $2,989.39

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                  $0.00
       All Other Priority                                   $6,244.99          $3,328.60                  $0.00
TOTAL PRIORITY:                                             $6,244.99          $3,328.60                  $0.00

GENERAL UNSECURED PAYMENTS:                             $24,317.08                    $0.00               $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-10873         Doc 61      Filed 10/09/18 Entered 10/09/18 10:54:08                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,668.08
         Disbursements to Creditors                            $31,294.76

TOTAL DISBURSEMENTS :                                                                      $36,962.84


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
